DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. EXAMINER’S AMENDMENTS
OPTIONS AVAILABLE TO THE APPLICANT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AUTHORIZATION FOR THE CORRECTIONS BY THE EXAMINER
Authorization for this examiner’s amendment was given in a telephone interview with Alysa N. Youngson, having Reg. No. 72,795, on 02/22/2021. Accordingly, since a complete record of the interview has been incorporated in the instant examiner’s amendment, no separate interview summary form is included in the instant office letter MPEP § 713.04.

CORRECTIONS MADE IN THE APPLICATION
The application has been amended as following:
IN THE CLAIMS:
Claims 1-7 and 15-20 are currently cancelled.
New claims 21-33 are added as following:

21.	(New)  A processor device comprising:
a scheduler configured to repeatedly schedule first commands of a first command set and second commands of a second command set such that a processor circuit processes first operations directed by the first command set and second operations directed by the second command set;
a performance counter, with configurations set by the scheduler, configured to count numbers of times where events of interest occur while the processor circuit processes the first operations and the second operations, where each of the numbers of times corresponds to one of the events of interest; and
registers configured to store count values corresponding to the counted numbers of times,
wherein, when a number of the events of interest is greater than a number of the registers, the first operations are repeatedly processed such that the numbers of times for all the events of interest are counted with regard to the first operations, and the second operations are processed after the numbers of times for all the events of interest are counted with regard to the first operations.

22.	(New)  The processor device of claim 21, wherein the first command set and the second command set are received at the scheduler based respectively on first function calls and second function calls generated according to execution of an application.


wherein the scheduler receives each of the first command set and the second command set once from a driver.

24.	(New)  The processor device of claim 21, 
wherein each of the first command set and the second command set is configured in one packet unit or one batch unit, and
wherein the first commands of the first command set are successively processed in a first processing interval, and the second commands included in the second command set are successively processed in a second processing interval.

25.	(New)  The processor device of claim 21, wherein the events of interest include at least one of a cache miss, a bus collision, a processing-idle state, a vertex count, or a primitive count.

26.	(New)  The processor device of claim 21, wherein after the numbers of times for all the events of interest are counted with regard to the first operations, the second operations are repeatedly processed such that the numbers of times for all the events of interest are counted with regard to the second operations.

27.	(New)  The processor device of claim 26, wherein the numbers of times counted with regard to the first operations for each of the events of interest are added 

28.	(New)  A processor device comprising:
a scheduler configured to schedule first commands of a first command set and second commands of a second command set;
a processor circuit configured to process operations directed by each of a plurality of command sets; and
a performance counter, with configurations set by the scheduler, configured to count numbers of times where events of interest occur while the processor circuit processes the operations directed by each of the plurality of command sets, where each of the numbers of times corresponds to one of the events of interest,
wherein the operations directed by each of the plurality of command sets are repeatedly processed until the numbers of times for all the events of interest are counted with regard to the operations directed by each of the plurality of command sets, and
wherein, after the numbers of times for all the events of interest are counted with regard to first operations directed by the first command set of the plurality of command sets, second operations directed by the second command set of the plurality of command sets are processed.

29.	(New)  The processor device of claim 28, 

wherein the scheduler receives each of the plurality of command sets once.

30.	(New)  The processor device of claim 29, wherein the scheduler is further configured to:
repeatedly schedule the first commands of the first command set such that the first operations directed by the first command set are repeatedly processed, when the numbers of times for all the events of interest are not completely counted with regard to the first operations, and
schedule the second commands of the second command set such that the second operations directed by the second command set are processed, after the numbers of times for all the events of interest are counted with regard to the first operations.

31.	(New)  The processor device of claim 28,
wherein the scheduler is further configured to set the configurations of the performance counter based on counter configuration information, such that numbers of times for different events of interest are counted for each repetition of the operations directed by each of the plurality of command sets.

32.	(New)  The processor device of claim 31, 

wherein the plurality of command sets respectively correspond to the plurality of counter configuration values, and
wherein the numbers of times for the events of interest are counted under the differently set configurations of the performance counter with regard to the operations directed by the plurality of command sets.

33.	(New)  The processor device of claim 31, 
wherein the counter configuration information includes a counter configuration value,
wherein the plurality of command sets correspond to the counter configuration value, and
wherein the numbers of times for the events of interest are counted under a configuration of the performance counter set by the counter configuration value, with regard to the operations directed by the plurality of command sets.


II. ALLOWABLE SUBJECT MATTER
Claims 8, 10-14, and 21-33 (renumbered as claims 1-19) are allowed.

The following is an Examiner’s Statement of Reasons for Allowance, See MPEP 1302.14:

The reasons for allowance of claims 8, 21 and 28 (renumbered as claims 1, 7, and 14) in the instant application is that the examiner finds applicant's arguments filed on 12/11/2020 are persuasive and that the combination of all the claimed limitations is neither anticipates nor renders obvious by the prior art of record. Because claims 10-14, 22-27 and 29-33 (renumbered as claims 2-6, 8-13, and 15-19) depend directly or indirectly on claims 8, 21 and 28 (renumbered as claims 1, 7, and 14), these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.		
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        February 22, 2021